Citation Nr: 1535095	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  15-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for left knee meniscal tear with osteoarthritis.

2.  Entitlement to an increased disability rating for posttraumatic arthritis of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from July 2014 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

In July 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

At the Board hearing, the Veteran testified he would not be able to perform his former job duties as a nurse because of his right knee disability.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, a "Rice" TDIU claim has been reasonably raised by the record in this case, and the cover sheet reflects the inclusion of this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's right knee disability, the Veteran was afforded VA knee examinations in July 2014 and January 2015.  At the Board hearing, the Veteran testified that his right knee has worsened in the past year.  Additionally, a VA treatment record dated March 6, 2015, indicates a worsening of the right knee.  VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the mere passage of time alone does not render the previous medical examinations inadequate, the Veteran's contentions that an increased rating is warranted for his right knee disability and the available record on appeal reflect the need for more contemporaneous examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Therefore, the Board finds that the Veteran should be afforded a new VA examination on remand.

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The evidence includes a Social Security Administration (SSA) letter, received in July 2015, and the Veteran's hearing testimony that he receives SSA benefits.  The evidence indicates that these benefits are based on disability.  Because the SSA records are potentially relevant to the issues on appeal and do not appear to be currently associated with the claims file, they should also be requested on remand.

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

Regarding the left knee issue, the Veteran filed a timely NOD on a standard NOD form in July 2015 in response to the January 2015 rating decision addressing that issue.  However, the claims file does not contain any statement of the case (SOC) for the left knee, and the Board must therefore remand the left knee issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The Board notes that the NOD also states that the Veteran requests a hearing before a decision review officer.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for his service-connected right knee disability.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Request from SSA any records pertaining to any application for disability benefits filed by the Veteran, to include the underlying medical evidence submitted with, or developed in connection with, the Veteran's claims.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  Then, issue an SOC that addresses the left knee issue, denied in the January 2015 rating decision.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely substantive appeal following the issuance of the SOC.

5.  Schedule the Veteran for a VA knee examination to evaluate the current severity of his service-connected posttraumatic arthritis of the right knee.  The claims file must be reviewed in conjunction with the examination. All indicated tests should be conducted and the results reported, to include range of motion and the degree at which pain begins.

6.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include adjudication of a claim for a TDIU.  If entitlement to TDIU is denied, this issue should be returned to the Board only if the Veteran perfects an appeal as to this issue.

7.  If the claim for an increased rating for the right knee disability remains denied, then the Veteran should be furnished with a supplemental statement of the case, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




